OFFICE     OF l-NE ‘A~ORNE~GENERAL   OF TEXAS
                        AUSTIN




rablO%onor    Qtarrimm, Jr.
tmenli of Publio   Safety
     eeld conviction,  when judgment ha8 been de-
     Esrrrd, ae provided under Seotlon 25 of
     H. B. no. 20., in order to eifsot  the me-
     penelon of the dr$ver's  li~eum.*
          The applieablo      statutory    provlsione    are ae follower
          Artlale   808,    Pen&l Cods, ea amended by House Bill
MO. 7s of the Fortyd3eYonth Legislatar?,          Regular   Sessiont

          *Art101s 808.
           *Any
            _ -- paman who_ driver or operate8
                                       __ _     an
     autor3oDlle or any otner motor vehlc15 upon
     any pubU0 road or highway ,Sn thlo State, or
     upon any atreet or alley wIthin the-limlte
     of aa fneorpor8ts4’ ofty,      town   or .vill~e,
    while suoh.pereon in intodoated        or ruder the
    lnfluenoo of intoxbatlog liquor,~&all be
    gtaty    or 8 ~L~~~SUFIFQO~, 4~14 uppott c0nti0ti0n,
    ehall be pIUli8hed by confinemsnt in the
    county Jail ror nbt bsr than ten (10) days
    nor more than two (2) yeati,       or by a fine
    of noti less thau rifty     Dollan     50) nor
    mtvm than Five EItttMrs4Dollars 8s 001, or.by
    both aueh rim attd impri~otiment.~
           Artlols 690, Code of Criminal Proasduro, a8 amended
by lbtrr o? 1931, Forty-Second Legislature, Ch. 59, p. 59:
          *Al%. 6881       Yud#pllen*on rurdiot

           *On each~verillLrt of aoqulttal   or oonvie-
     tion, thr proper judgment shall be antsred
     lmmllately.    Xf aaquitted the defendant #hall
     be at one8 dlsoharged from all further llabflity~
     upon the ahargo for nhloh he MS tried;       provided
   ..tbt,   In mlebemeamor oases where there is re-
     turned a rerdiet,    or a plea of guilty is enter-
     eb and the punlelrment assessed 14 by fine only,
     the Court may,, onwritten     request of the dsienb-
     ant and ror good oautse shown, defer jridgmnt
     until fmne other day fired by order of 'the
     court; but in no event rhall.the      judgment be
     deterred for a longer perioQ bf tilar than &2x
      (6) rmmth6. On erpiration     ot the tima fifed by
     the order of the Court, the C,ourt or Sud& there-
     of, ahell enter Judment on the verdict QT plea
hsiorable      Bmisr Oar&son,          Jr,,   .Page 23


       and the aaxe shall be exesutbd as provided
       by Chapter 4, Title     9, of the Coda of Grim-
       im&Froosdurs       of the %ate or Temm.     Pm-
       vided tuxther, that the Gourt or Judge
       thereof,   In the axeraIse of eound dlsoretion
       may pemlt the defendant tiere judgment is
       deferred,   to remain at large on his own
       reoognhanoe,     .or may require him to enter
       into bodd In a stug Ja@t lsast dauble the,
       aPl0u.a  0r the. a8ssas.~  tin0 and costs ~00~4
       dltfoned that t&s dshbant and sum&s,
       jointly   and smverall$    will pay mob rine
       and owts unlesss the d~stahdant personelly
       appears on the day set la tha aider and’dls-
       oharges the jud@mnt in the.maaner provided
       by Chapter 4, Title 9 of the. Code of CrIm-
       foal ~Procebure    OS the State OS Tena8.r and.
       for the ssUore&rpsnt oi asg judgmsat entered,
       all wrIta, prot#ssses and ressdles of the Csde
       oS.Cri.mIml Procedure are .au& applicable
      .so far as necessary to aarrjr out the provi-
       eions of this Artiole.~
              BeatIon t4 of Iiouso'Bill No,.80 (Thb DrIver*s
troense     Law), Forty-Ssventh fiegilatuxs,  l@l(
               mo.          84.   a&uetio     suspension   of Xi-
      oense.
               s(a)  The licensa of any person shall
      be automatioally      suspendob upon final oonoia-
      tion     of any of the tollmIng   ofrenaes8

               *.     . .
            WE. Driving a motor 7ehIole while under
      the influenoe of intoxioating  liquor or narootio
 _.   dmissl
               *.     . .
             w(b) The suspension abovs provided shall
      in the first   ,Instams be for a JY3rIod of ‘six.
      { 6 ) months.  & event any llaense shall be BUB-
      pen&Q under the provision     of this Seatisnior
      a setjood time, seid eeo~na stUupel3d.O~Shall be
      for a period of 0110 (1) year*”
     Donorable Homer Cerrison,           Jr.,   Page 4


                   section      88, Ibid..t
                   Y3ec. 25.       Khen court    to report   convic-
          tions.

                  *(a)  liil;enever any person Is oonvicted of
           ang oftehfm ror uhiah this, Aot makes automtlo
          the suapdnaion ot the operator’s,        osmasroial
           operetor’s,    or .chauifeur’s  lloense of auoh
           person,, the court ‘in whii~h such oonvlotlon      Is
          had shall require the surrender to It ,of all
           opereitors’~~ comuerolel operatora*,end ohauf-
           feura’ lloesses     then held by the peraon,so
           oonvloted and the glerko$ said oourt shall
          -thereupon forward the same together with CL
           reooml of such oonviotion      to the DepartTent,
          v&din ten (lo) days rrom the dqte o$ o~vio-
                .
                   “.   l   .


                 wto) For the purpose of this Act, the
          term ‘conviotion’*       shall mean a tinax cantic-
          tion.    ~I.sb, $ o r ~ the p u r p q e. of this Ac t, a
..
          $orfeiture     of bail or ooll~teral         deposit&
          to s’eoure a dsfemImnt8s appearan0.e in court,
          which rorrdtum          bfi nPt been -8tkd43a.       shall
          be e~tivalsnt     to a .oonviotlon.
                  Vrovided,   however, that  in ease or eon-
           vlotion   for any OS the offensss   enumerated In
           paragreph (a) ol Seotion 84 of .thi8 Aot, aha
           the sentenoe OS‘the oourt having b+sn’ SUIB~
           pentled as provided In the statutes,.    suah mu-.
           pended sentenoe shall not mitigate against
           the mepension of the operatorv.s, oommerolal
         , oaerator’a,    or ahaurreur’a lloehee or the
           person convidi3d.n
               In anmering your qtumtion weenrust determlne
     Whether the WoonviotioP     referred to in Al’t1cJ.e $98, .C. CT P.,
     aupa, 1s a final one tithin the zaednihg .ot subseotions, (6)
     an4 (0) of the Driver’s    Uosnse Law,- supro, *hen j,udgm3ntcx
     ia %3ferpP6dw as prov%aea,
                                                                     3t23




             Xn our opinion So. OW482, approved July 17,
194l,    the le ;islative history of’the 1921 anendmnt to
Artid      698, C. C. P., was dieouesed.   It was there said:
              T?rlor to the amnbnent ot Artiols 690
        in 1931, said Article   raqtirea that the pro-
        per judgment ‘be entered immediately.*     In a
        oa8e such aa resented by the Bets submitted,
        where the D IJ sbnent vma merely a fine. the
        deiendant,‘undet  Artioles   785 and 7iC3,*sither
        had to nake Lmmedlate payment of the tine and
        oasts. or bat-
                     olaoed in Jail%!aediafel~  for a
        euffi6ient Ian&h of time to aleoharne the
        full  mount OS-fine and caste at the-rate   or
        fx5.00 psr atiy. In counties where there  was
        no *workbouse,v ‘oounty farm’ or vpubllo im-
        provemsnt of the county,’ the various oouutles
        were burdened with the expenee of keep5hg end
        ireding such prleoner until he had &aye4 in
        jail for the number oi day? required to Qis-
        ohares the fine and costs at the rate meation-
        0a.

             The imexgenoy olasusqof the Aat eaea&ing
                                           Broeeauxs
        Artlole 096 of the Code of Crimlrral
        (42nd I.eg.it!laturs.   page 59, Qhagter 29, Seotion

                 **Bee. 2.   The faot that there .isno
               p~ovlsion oi the law whereby a person
               &lty    02 misdemeanor, and whose punish-
               sent hae been assesmd by iina only, may
               have an opportunity to pay the aam ahd
               that the areeent law work8 a hard&& on
               many oounties or the *tatej oreates an
               amergmcy, . . .’ ( Vnde2soaring ouxy 1
            *It is our opinion,   therefore,  that tbo teg;in-       ,~.i
   ’ lature’lntended    by said emendxmnt to give the            r
     oourt authority to give the defendant an oppor-
     tunity to raise the money and pay the fine and
     ooete ii the oourt in its disOxetlOn saw fit to
     do 80 ton written requmt of the deIendanb and
     for good cause shown.* Said a%endment #hot&d,
     thererore,    be 80 oonstrusd,atv to ;>vs it the       ;
     efieat intended by the Legirrlature.
DonOrable Honk       rarrlson,   or.,   Page 6


               Tb are of the cpinlcn that, the mere faot
        that the juC,pCnt was peepared and signed by
        the county judge, would not of itself       preclude
        the judee from matting      aside the juQmsnt and
        aocoptine    the defendant'0    bond and entering an
        order deferring     the judgment for any period
        not to exoeed sir mont:ia, prov-ided the defend-
        ant makes his re:ueat and showsproper oause
        before the judginent has bP6m executed and be-
        fore the end of the term.        It is a general rlzle
        that .a judgment may be set aside at any time
        before the end of the term et rrhioh it was
        rendered, either upon the court*8 own motion
        or motion of a party.       25 Tax. Jur. p. 546.
        Ehether 'good cause' is shown is within the
        court's   diesretion.     . . ."
           Thus we 968 that the judgment 18 treated as a final
jud&nerct in the aenee that applZoation    for deferment must be
made before the end of the term at pmlch.thr! convlotion"waa
obtained. X6 likewise Bee that the objbot of the amendment,
was to enable the oonviat                      and to reduob the
hardfghlp on the oouutiee                        expense or fedhg
nriaonera unable to oav finee.     The 4lDDliOatiOi.i or Artiole
698~~baanothing .to~6: ,;tfth the guilt & illllOO@Jn!38 ot the
aooused~ it Is merely a means prbridad by
branoh of our government to enable
earn the mosey to pay the fine and
           In so far a8 the operation of the Driver's   License
Iaw it3 oonoerned, it is our o.plnioa that a conrlot~on is a
"final osnviotion"  within ite terma; even though judgment
be deferred in accordanoe with the provislone   of Article   698,
c. c. P., eupra.
           In view of the foregoing,    you are respectfully   ad-
vised       in the opinion or this department the court should
         that
require the surrender to it of all operator'LI* oolmaercial
             and ohauffeurs*   licenses  then held by the pereon
c"~$%'kmnediai+ely      upon the Operation of the verdiot
of guilty of a jury, or the pronounceslent of the court
whore a jury la waived.     By this we mtw when the judgment
becomee % *final*  one in the s~tn8e that it map not be ap-
pealed Or set aside by the granting of a new trial.         In
Bonorable   Homer Garrieon,   Jr.,   kage 7


the event of 50 appeal the judgment is vinai-        upon  erpira-
tion of the term of the oourt et whRhich   the trial    is held;
if.tippealed, upon the issuance   of the nandate of the e?pel-
late court.   See Article8   826, 850, 851, Code of Criminal
proaedured
                                          Yours very truly
                                     AWQRNEYGEU%4L CF 'EXAS



                                               Benjamin iyoodall
                                                      ABriutant